Case 2:18-cv-
02413-JHS Document 12 Filed 12/31/18 Page 1 of 38

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF
PENNSYLVANIA

James W. Moody

 

per

&

ay ena
4

ms
oe
ests
oo

sae

THE CITY OF PHILADELPHIA, et al. oat Ki . Clerk
; BARKMAN, Clerk
By en. Clerk

BE

fos
ES
i

KAT
CIVIL ACTION

No. 2:18-cv-02413
Revision Response to Defendants’ Motion
JURISDICTION AND VENUE

1. This is an action for all legal and Jawful relief and damages pursuant to 42
U.S.C. § 1983 based upon the continuing violations of Plaintiffs’ rights
under the 1°,2", gh sh 6, 13", and 14”, Amendments to the United States
Constitution. Jurisdiction exists pursuant to 28 U.S.C. § 1331 and 1343
based on 42 U.S.C. §1983 and questions of federal constitutional law.
Jurisdiction also exists under the Declaratory Judgment Act, 28 U.S.C. 8
7201 and 2202 as this Court has the jurisdiction to declare the rights of the
parties and to grant all further relief found necessary and proper (in the
pursuit of justice and equality as in “Justice for Alt”).Supplemental

. +

jurisdiction over Plaintiffs’ state law claims is pursuant to 28 U.S.C. §1367.

2. Venue is proper in the Eastern District in that the events and conduct
complained of herein all occurred in the Eastern District.

PRELIMINARY STATEMENT

3.One may readily and vehemently disagree yet the chief among our greatest
evils and the worst of our crimes is man’ s inhumanity toward man. His

indifference and inability to see and feel the connection and the thread that
inks and binds us all. That we are one,"*" have been and shall forever be

One, of many tribes, but of only one flesh and one people , it is the lack of

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 2 of 38

this truth , this lack of knowledge that manifests itself in man that gives him
the capacity to cause great evil, harm and injustice to others he, might
otherwise call Brother and treat him as such:-: Please ponder these events

and lend power to the notion and creed and let it burn as a torch upon these
shores.. “And Justice For All” . For in this City injustice prevails as

THE CITY OF PHILADELPHIA AND ITS’ AGENTS AND
VARIOUS AGENCIES HAS MALICOUSLY CONSPIRED
AND THROUGH SYSTEMATIC MALFEASANCE AND
DERELICTION AND ABUSE OF CIVIL DUTIES AND
POWERS, HAS SUBJECTED James W. Moody TO A
MULTITUDE OF CIVIL VIOLATIONS. AMONG AND
INCLUDING HIS 15", 2", 47", 57, 67, 13, AND 148
AMENDMENT RIGHTS, AND THREATENED HIS
WELFARE AND SAFETY ALSO IN EFFECT
ABROGATING THEM IN A MANNER THAT HAS
SUBJECTED HIM TO A CONDITION OF SLAVERY LE.
RESTRCTED FREEDOM.

In support thereof, Mr. James W. Moody respectfully avers the
following:

PARTIES

4. Plaintiff, James W. Moody (hereinafter “Mr. Moody”) was, at
all relevant times, an adult resident over the age of twenty-one (21)
and a Citizen and resident of Philadelphia, Philadelphia County,
Pennsylvania.

5. Defendant(s) City of Philadelphia (hereinafter “the City”) was,
at all relevant times, responsible for the appointment of Richard
Ross Jr. to the office of Police Commissioner are responsible for
the implementation of the police department’s budget, policies,
procedures, practices, and customs, as well as the acts and
omissions, challenged by this suit. The PPD is also responsible for
preventive, investigative, and enforcement services for all citizens

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 3 of 38 |

of the City of Philadelphia. All of its’ employees, agents and
officials in this complaint were at all relevant times operating
and/or acting under the color of law.

6. Defendant, Police Commissioner Richard Ross Jr. (hereinafter
“Commissioner Ross”) was, at all relevant times, an adult
individual, whom is the Police Commissioner of the Philadelphia
Police Department and is thereby employed by, an agent of and
vested decision making power for the Philadelphia Police
Department by the City of Philadelphia, who was involved in,
promoted, ratified, condoned, advised in relation to, or otherwise
responsible for the issuance and revocation of LTCF, as well as
responsible for the hiring, training , direction and control and
supervision of the Philadelphia Police Department and the Gun
Permit Unit of the Philadelphia Police Department. In addition
Ross is charged with oversight and implementation of all policies,
procedure, and/or guidelines of the P.P.D. The Chief of Police is
also charged with issuing and revoking LTCF in cities of the first
class pursuant to 18 Pa.C.S.A. § 6109. Defendant is and/or was at
all times acting under color of law in the scope and course of his
duties as a police Commissioner of the Philadelphia Police
Department. He is being sued in his individual and official
capacity as an employee of the City of Philadelphia.

 

7. Defendant, the Philadelphia Police Department Gun Permit Unit
(hereinafter “GPU”) was, at all relevant times, a unit of the
Philadelphia Police Department and, as such, was involved in,
promoted, ratified, condoned, advised in relation to, or otherwise
responsible for the issuance and revocation of LTCF The
Philadelphia Police Department (hereinafter “PPD”) is a local
agency pursuant to 42 Pa.C.S.A. § 933 and is charged issuing
Licenses to Conceal Carry Firearms pursuant to 18 Pa.C.S.A. §
6109.

8. Defendant, Philadelphia Police Department was, at all relevant
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 4 of 38

times, an agency of the City of Philadelphia and, as such, was
involved in, promoted, ratified, condoned, advised in relation to, or
otherwise responsible for the issuance and revocation of LTCF The
Philadelphia Police Department (hereinafter “PPD”) is a local
agency pursuant to 42 Pa.C.S.A. § 933 and is charged issuing
Licenses to Conceal Carry Firearms pursuant to 18 Pa.C.S.A. §
6109.

9, Defendant, Board of Licenses and Inspections was, at all
relevant times, an agency of the City of Philadelphia and, as such,
was involved in, promoted, ratified, condoned, advised in relation
to, or otherwise responsible for the issuance, revocation, and
hearings of LTCF. The Board of Licenses and Inspections
(hereinafter “L&I’/ “Board”) is a local agency pursuant to 42
Pa.C.S.A. § 933 and is charged issuing Licenses to Conceal Carry
Firearms pursuant to 18 Pa.C.S.A. § 6109.

10. Defendant, Bradford A. Richmond (hereinafter “ Mr.
Richman”) was, at all relevant times, an adult individual, whom is
an attorney of the City of Philadelphia and is thereby employed by,
an agent of and vested decision making power for the City of
Philadelphia, who was involved in, promoted, ratified, condoned,
advised in relation to, or otherwise responsible for the issuance and
revocation of LTCF, as well as responsible for supervision of the
Philadelphia Police Department and the Gun Permit Unit of the
Philadelphia Police Department regarding the circumstances
involving Mr. James W. Moody. He is charged with issuing and
revoking LTCE. (???pursuant to 18 Pa.C.S.A. § 6109. 22%)

11. Officer Cave badge #4068
12. Officer Deeks Badge #2860

13. Officer Deeks partner (unknown) Refused multiple requests to
identify.

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 5 of 38

14. Sargent Chevellin (sp.) badge #356

15. Unidentified Female Officer

16. Officer “I’1l show you how to fukin’ take it”

17. G.P.U. Ofc. Green

18. G.P.U. Lt. King

19. G.P.U.Email Correspondents pertaining to revocation
20. Brd. L&I panelist1- 1 & 2" revocation hearing.
21. Brd. L&I panelist2- 1° & 2" revocation hearing.
22. Brd. L&I panelist3- 1° & 2" revocation hearing.
23. Brd. L&I panelist4- 1° & 2" revocation hearing.
24. Ofc. Ramirez

25. Ofc. “Heavy”

26. Sgt. Ryan

27. Lt. Dandridge

28. Various other unknown officers and agent of the City in this
matter.

FACTS

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 6 of 38

29, Mr. Moody was issued a LTCF (#5 1-00036776) by the GPU
on February 29, 2016, pursuant to 18 Pa.C.S.A. § 6109.

30. On May 11, 2016, Mr. Moody’s LTCE was revoked by
Commissioner Ross and the GPU. See Revocation Notice,
attached hereto and incorporated herein as Exhibit A.

31. The stated reason of the revocation was: “9999- Good
Cause.” Id. (...And has not been predicated upon Any said
Laws or Ordinances.)

32. The revocation stated in the additional information field
“failure to produce LTCF & placed officers and community in
danger”. (Has failed to produce a victim(s), injured party (ies),
or any evidence thereof, also both his property and liberty were
taken without consent when Officer Cave and his colleagues
handcuffed and took Plaintiffs wallet and firearm by force
while acting under the color of state law.

33. The actual basis for the revocation is unknown, as the Notice
of Revocation only states the legal basis and some nebulous
additional information but fails to provide any specific,
articulable factual basis, pursuant to Section 6109(e)(1), for the
revocation and is in violation of the Commonwealth Court’s
holding in Caba v. Weaknecht, 64 A.3d 39 (Pa. Cmwilth. 2013).
Id.

34. Pursuant to Section 6109(i), an LTCF may only be revoked
by the issuing authority for a reason set-forth in Section
6109(e)(1) “which occurs during the term of the permit.”

35, As the permit was issued on February 29, 2016, only a reason
set-forth in Section 6109(e)(1) that occurred since February 29,
2016 can be the basis for revocation

36. Even if Commissioner Ross or the GPU were permitted to

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 7 of 38

consider issues prior to February 29, 2016, Mr. Moody has
never been charged or convicted of any misdemeanor or felony
charge. (Furthermore, Mr. Moody holds both State and Federal
Security Clearances.)

37. There exists no basis, and Commissioner Ross and the GPU
have failed to provide any basis, that Mr. Moody’s conduct
amounted to “good cause.” UNDER 18 PA.CS. §§ 6109, 6114
AND 2 PA.CSS. § 752 was and is a FAILURE TO PROVIDE A
VALID BASIS FOR REVOCATION.

38. Pursuant to 18 PA.C.S. § 6109, an issuing authority can only
revoke a LTCF for “good cause.”

39. The Notice of Revocation, provides no good cause for revocation
of Mr. Moody’s LTCF, as it fails to provide any meaningful or
articulable explanation for the underlying basis for the
revocation and similar language, used by Berks County Sheriff
Weaknecht, was found to be insufficient by the Commonwealth
Court in Caba, 64 A.3d 39 (Pa. Cmwilth. 2013). See Exhibit A.

40. As the burden of establishing "good cause” rests with the issuing
authority, no good cause has been or can be established...

41. “No adjudication of a local agency shali be valid as to any
party unless he shall have been afforded reasonable notice of a
hearing and an opportunity to be heard.” 2 Pa.C.S. § 553.

42. “Local Agency” is defined as “a government agency other
than a Commonwealth agency.” 2 Pa.C.S. § 101.

43. A “government agency” is defined as “[a]Jny Commonwealth
agency or any political subdivision or municipal or other local
authority, or any officer or agency of any such political
subdivision or local authority.” Jd.

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 8 of 38

44. The term “adjudication” is defined as “[a]ny final order,
decree, decision, determination or ruling by an agency affecting
personal or property rights, privileges, immunities, duties,
liabilities, or obligations of any or all of the parties to the
proceeding in which the adjudication is made.” Id.

45, The Philadelphia Police Department is a Local Agency. 42
Pa.C.S. § 933

46. The hearing required under 2 Pa.C.S. § 553 must, at a
minimum, be stenographically recorded. 2 Pa.C.S. § 553.

47. The local agency must allow examination and cross-
examination of witnesses at the hearing. 2 Pa.C.S. § 554.

48. The Board is a Local Agency. 42 Pa.C.S. § 933, City of
Phila. v. Phila . Bd . of License, 669 A.2d 460, 462 (Pa.
Cmwith. Ct. 1995).

 

49. Adjudications made pursuant to the Local Agency Law must
be in writing and accompanied with findings of fact and reasons
for the adjudication. 2 Pa.C.S. § 555.

50, Mr. Moody has a property, liberty, and safety interest in his
LTCF. Caba, 64 A.3d at 63.

51. The Board’s affirmation of the revocation of Mr. Moody’s LTCF
constituted an adjudication, as it affected his property, liberty,
and safety right in his LTCF in the most serious manner: it fully
deprived him of it.

52. No findings of fact or specific reasons were given for the
affirmation of the revocation of Mr. Moody’s LTCF. See Notice
of Decision, attached hereto and incorporated herein as Exhibit

 
53.

54.

56.

57.

58.

59.

60.

Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 9 of 38

B.

Moreover, as of yet no findings of fact or specific reasons were
provided to Mr. Moody prior to the revocation of his LTCF or
after the affirmation of the revocation.

Therefore, the Board’s affirmation of the revocation violated the
Local Agency Law.

55. Article I, Section 1 of the Pennsylvania Constitution

provides that — “The legislative power of this Commonwealth
shall be vested in a General Assembly, which shall consist of a
Senate and a House of Representatives.

Section 6109(e)(1)(i) provides that an issuing authority may
revoke a LTCF “for good cause.” '

The General Assembly has not defined what the phrase “good
cause” means.

Further, there are no regulations or primary standards
establishing what constitutes “good cause.”

Rather, the determination of what constitutes “good cause” is left
to the issuing authority, in violation of Article II, Section 1.

In finding that Section 306(a.2) of the Workers Compensation
Act was an unconstitutional delegation of authority under
Article Il, Section 1, the Commonwealth Court reaffirmed that
Article II, Section 1 “vests legislative power in our General
Assembly, “embod[ying] the fundamental concept that only the
General Assembly may make laws, and cannot constitutionally
delegate the power to make law to any other branch of
government or to any other body or authority.” Protz v.
Workers' Comp. Appeal Bd. (Derry Area Sch. Dist.), 124 A.3d
406, 412, 415 (Pa. Cmwilth. Ct. 2015)(quoting Association of

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 10 of 38

Settlement

'-To the extent this Court determines the phrase “good cause” to
mean “character and reputation”, even though a separate box was
specified for character and reputation and left unchecked, then
these claims are identically made in relation to character and
reputation.

 

 

 

Companies v. Department of Banking, 977 A.2d 1257, 1265 (Pa.
Cmwilth. 2009)

(en banc)).

64. The Commonwealth Court further found Section 306(a.2)
unconstitutional under Article Il, Section 1, due to the lack of
regulations and any standards.

65. Furthermore, as recently stated by the Pennsylvania Supreme
Court in finding that Section 696(i)(3) of the School Code as
being unconstitutional under Article II, Section 1, the purpose of
the non-delegation provision of Article IT, Section 1, is “to
ensure the Pennsylvania Legislature makes basic policy choices,
and to protect against the arbitrary exercise of unnecessary and
uncontrolled discretionary power” and where such delegation is
constitutional “the legislative body must surround such
authority with definite standards, policies and limitations to
which such administrative officers, boards or commissions,
must strictly adhere and by which they are strictly governed.”
W. Phila. Achievement Charter Elem. Sch. v. Sch. Dist. of
Phila., 132 A.3d 957, 966 (Pa. 2016)

66. As there exists no definition or standards of what constitutes
“sood cause,” Section 6109(e)(1)(i) violates delegation of
authority.

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 11 of 38

67. Commissioner Ross’ revocation and that same revocation as
carried out the G.P.U. are all and both subject to the
aforementioned facts and citings.

FIRST CAUSE OF ACTION
Right to Be Secure From Unreasonable Seizures
42 U.S.C. §1983 - Fourth Amendment; Art. 1, § 8,
Pennsylvania Constitution

68. The foregoing paragraphs are incorporated herein as if set
forth in full.

69. Mr. Moody's inalienable indefeasible right to be secure in
their persons, houses, papers, and effects, against unreasonable
searches and seizures, shall not be violated... as protected by
the Fourth Amendment to the United States Constitution, and
adjudicated pursuant to the United States Supreme Court
decision in Bivens v. Six Unknown Named Agents, 403 USS.
388 (1971)

70. Whereupon, May 2, 2016 Mr. Moody was traveling
towards his destination, he was intercepted by Officer Cave,
who walked across the street holding a cup of coffee.

70. At the post-deprivation hearing Officer Cave, the responding
officer, testified that the sole reason he stopped Mr. Moody was
because he was carrying a firearm. See Hearing Transcript,
attached hereto and incorporated herein as Exhibit C at 19.

71. Officer Cave testified that Mr. Moody had not committed any

crime. Id. at 24. He further stated that he did not suspect the Plaint

of having committed a crime.

72. However, the officer called for additional officers to aid him in
his stop, once Mr. Moody informed him that this is not a Stop and
Identify state.

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 12 of 38

73. Five additional officers, six including Officer Cave forced
compliance to their will while acting under the color of law and in
accordance with police policy. Not one of the officers had acumen
or wherewithal to follow the court order, docket No. 121203785,
with placed their actions in direct violation to said order regarding
these matters.

74. In disregard, thereby detaining and made a custodial or defacto
arrest of Mr. Moody and searched his person and seized his
personal artifacts and property while handcuffed and under
threat of violence.

75. Moreover, neither of the officers read him his rights during the
search and seizure while in their custody.

76. Throughout the encounter the Plaintiff informed the officer’s
that he was aware of the laws and statutes that governed that
municipality and that they had failed to articulate any violation
there of, and that his activity was not unlawful! and that he was
exercising he 2"* Amendment. “ Use it or lose it”, he
exclaimed!!!

77. "Where rights secured by the Constitution are involved, there
can be no rule making or legislation which would abrogate
them." Miranda v. Arizona, 384 US 436 (1966).

7%. "The claim and exercise of a constitutional Right cannot be
converted into a crime." Miller vs. U.S., 230 F. 486, 489 (1956).

80."For a crime to exist there must be an injured party (Corpus
Delicti) There can be no sanction or penalty imposed upon one

because of this exercise of constitutional Rights." Snerer vs.
Cullen, 481 F. 946. (9" Cir. 1973)

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 13 of 38

21. Plaintiff violated no laws, nor was he charged with any
violation thereof before or after he was handcuffed and held
against his will and without his consent as officers seized and
went through his personal belonging.

82. Thereupon, ascertaining his identity as well as verification of
the Plaintiff’s assertions that he was engaged in the lawful
exercising of his constitutional rights.

83. NO One, is above the Law! The officers had a duty to maintain
and follow the law, to maintain and protect access to the law
pursuant the sth g 14 amendments, and a duty not to deprive
or trample constitutional rights or make threats against the use
thereof... They also Had a duty to follow the prescriptions and
ruling of the court as stated in docket No. 121203785.

84. Moreover, there was one officer in the group that constantly
threatened Plaintiff with the revocation of his LTCF during this
encounter and none of the other officers made any effort to
deter or cease the threats made directly to Plaintiff.

85.Accordingly, Defendants Cave and assisting officers are liable
to Plaintiff for compensatory and punitive damages under 42
U.S.C. § 1983. Plaintiff bring this claim for injuries, emotional
distress, property, safety, and enjoyment of life

WHEREFORE, Plaintiffs ask for the entrance of judgment against
the Defendants, individually and jointly, as follows:

1. compensatory damages in an amount of 150 million U.S. dollars
or amount to be determined by this Court to be just, fair and
reasonable;

2. punitive damages;

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 14 of 38

3. prejudgment and post judgment interest;
4. reasonable (counsel) fees; and,
§ such other and further relief as the Court deems just and

appropriate.

6. As well as all of the Plaintiff's property which includes his
firearm and LTCF.

SECOND CAUSE OF ACTION
Right to Be Secure From Unreasonable Seizures
42, U.S.C. §1983 - Fourth Amendment; Art. 1, § 8,
Pennsylvania Constitution

86. The foregoing paragraphs are incorporated herein as if set forth
in full.
87. (By) letter June 5, 2017 Plaintiff was notified that the
Philadelphia Police Department was reinstating his License to
Carry Firearm (LTCF).

88. The following week, Plaintiff went to the Police Gun Permits
Unit and picked up his License to Carry Firearms which had been
reinstated and valid as acknowledged by the by City’s counsel,
Bradford A. Richman.

87. This however, was a result of a successful attempt to render a
“Moot dismissal” in Mr. Moody’s at that time pending case
against some of the Defendants in this case, since he had
already flat out refused the city’s proposal abdicating his
birthright in a settlement drafted by his former and City
attorneys and his willingness to stand for and maintain our
inalienable indefeasible rights

88 On June 16, 2017, several days after picking up his valid LTCF
the Plaintiff, while out jogging was accosted by Police and
immediately “locked up!”

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 15 of 38

89, Whereupon Mr. Moody was traveling (Jogging with his
sport cam , as he is in the habit of filming for his internet
channel) towards his destination, he was intercepted by two
police officer’s who cut in front of him in their squad car as he
was attempting to cross the street.

90. Both officers knew Mr. Moody, one from the aforementioned
stop of 2016 which resulted in the City returning Mr. Moody’s
LTCE without any apologies for it’s abuse of his rights, time, legal
fees, or the great deal of trauma and threats imbued on their behalf.
The other Officer Ramirez knew him from the orders that he
received to arrest Mr. Moody on sight, as he stated on video.

91. In review of the evidence provided by Mr. Moody the sole
reason they stopped Mr. Moody was for kicks, and that one officer
knew how much the other dug that type of thing according to their
remarks.

92. Not because he was carrying a firearm, but because that’s how
they got their kicks (Screwing with people). They went on to
remark how it was so boring down at the hospital (where people
Need Help).

93. Mr. Moody had not committed any crime. However, the
officers called for additional officers to aid in the roasting and
ridicule of Mr. Moody. Who was apparently known by all or most
present. All of the Commanding officers knew him personally
from the 2016 incident.

94, Lt. Dandridge informed Him as long as he had the money and
the time to do what he (Mr. Moody) was doing (exercising his
constitutional rights), he would continue to get the same treatment,
as Mr. Moody stood before him in handcufts.

95. Moreover, neither of the officers read him his rights during the

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 16 of 38

unconstitutional search and seizure. Nor, did any of the officers
Including Sgt. Ryan or Lt. Dandridge once consider following the
court ordered ruling from docket No. 121203785.

96. Which specifically states in item 10) LTCE Application Notice
The City will not require LTCF applicants or holders
to disclose to law enforcement that they have an
LTCF, that they are carrying a firearm or that they
have a firearm in the vehicle; and

The City will not confiscate an LTCF or firearm, unless
there is probable cause that the LTCF or firearm is
evidence of a crime. In the event an LTCF or firearm is
confiscated, the officer must immediately provide a
property receipt, which shall include the pertinent
information

97, Additionally Mr. Moody was falsely imprisoned pursuant 25
CFR 11.404 in the police “ Sweat Box” for nearly an hour while
they mocked and ridiculed him to the public and among
themselves as they conspired to trump up false charges against him
as depicted in the internet links in this Complaint.

A. https://voutu.be/mFhQXPGKBLk
B. https://voutu.be/ov6iQxyUpiM

98. The officers are heard on the recording after receiving
conformation the Plaintiff did in fact have a valid LTCF and the
once more his actions were indeed legal and lawful as confirmed
by Lt. King.

99. However, officer Ramirez informs the others that both Set.
Ryan and Lt. Dandridge said “Fuck it” take it again also stating
that Ryan took it before as depicted in recording.

100. Moreover, another officer states that it’s still in good status
(LTCF) “We’ II sit down and [’ll show you show to fuckin’ take it

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 17 of 38

3

101. Ramirez goes on to question, “Disorderly conduct for
what?!?, and officer “Heavy” tells him what to write, he goes on to
remark that the gun was taken per Brad Richman.... Just before the
recording ends, officer “Heavy” states, “Tt will get thrown out
anyway!”

Without having identified himself in Any manner and exercising
his aforementioned Rights/Power/Freedoms all well within the
well established confines of the Law OF The LAND, and the
state of Pennsylvania Mr. Moody was released without apology
or arrest. However, his firearm was indeed stolen, or at the
VERY LEAST seized by the PPD as part of it’s campaign of
Malicious Prosecution towards Mr. Moody under the color of
law in violation of court order 121203785.

102. Once more, NO One, is above the Law! The officers as well
as Mr. Richman had a duty to maintain and follow the law, to
maintain and protect access to the law pursuant the sh ge 14”
amendments, and a duty not to deprive or trample constitutional
rights or punish (holding in the “sweat box” for nearly an hour) the
use thereof... They also Had a duty to follow the prescriptions and
ruling of the court as stated in docket No. 121203785.

103. Accordingly, Defendants are liable to Plaintiff for
compensatory and punitive damages under 42 U.S.C. § 1983.
Plaintiff bring this claim for injuries, emotional distress, property,
safety, and enjoyment of life.

WHEREFORE, Plaintiffs ask for the entrance of judgment against
the Defendants, individually and jointly, as follows:

1. compensatory damages in an amount of 150 million U.S. dollars
or amount to be determined by this Court to be just, fair and
reasonable;

2. punitive damages;

 
> W

Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 18 of 38

_ prejudgment and post judgment interest,

reasonable (counsel) fees; and,

such other and further relief as the Court deems just and

appropriate.

_ As well as all of the Plaintiff's property which includes his

firearm and LTCF.
THIRD CAUSE OF ACTION
STATE AND FEDERAL RIGHT TO DUE PROCESS

42 U.S.C. §1983 - Fourteenth Amendment; Art. 1, § 1,9 and
11 of the Pennsylvania Constitution

103. The foregoing paragraphs are incorporated herein as if set

forth in full.

104. Mr. Moody’s right to Due Process, as protected by the

Fourteenth Amendment of the United States Constitution and
Article I, Sections 1, 9, and 11 of the Pennsylvania Constitution,
however, he was never afforded an opportunity to be heard, to
cross-examine witnesses, present witnesses, or have a neutral
arbiter, as provided for by 2 PA.C.S. §§ 551-555; hence,
requiring Mr. Moody to pay court costs and legal fees to
determine the underlying basis of the revocation.

105. When the government deprives an individual of a property or

liberty interest, it must grant the individual due process prior
to the deprivation. Davenport v Reed, 785 A.2d 1058, 1062
(Pa. Cmwith. 2001).

106. An individual has both a property and liberty right in a

LTCE. Caba, 64 A.3d at 63.

107. In order to satisfy the process that is due, the government

must provide the individual with notice and an opportunity to

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 19 of 38

be heard at a meaningful time and in a meaningful manner.
Mathews v. Eldridge, 424 U.S. 319, 333 (1976); In re
McGlynn, 974 A.2d 525, 531-32 (Pa. Cmwilth. 2009).

108. A valid LTCF revocation notice must include specific
reasons for the revocation. Caba, 64 A.3d at 64.

108. Merely stating the legal authority on which the revocation is
founded does not constitute sufficient notice. Id., at 64-5.

109.in some instances, a post-deprivation hearing may sufficiently
substitute for a pre-deprivation hearing, if exigent circumstances
require it. Jd., at 67.

110.Mr. Moody received the Notice of Revocation shortly after May
11, 2016, that his LTCEF had been revoked.

111.No specific reasons were given for the basis of Mr. Moody’s
revocation, as the hand delivered revocation letter merely stated
the legal authority for revocation.

112. This letter was hand delivered by officer Cave and a contingent
of other officers, in an apparent show of force as the LTCF law
states that the revocation letter is to be mailed.

113.Mr. Moody was not afforded a pre-deprivation hearing
concerning the revocation of his LTCF.

114.No exigent circumstances existed to justify the lack of a pre-
deprivation hearing, as Mr. Moody had not even been charged
with a crime at the time the LTCE was revoked by
Commissioner Ross, the GPU, or the PPD.

115.Because no pre-deprivation hearing was granted to Mr. Moody,
the notice afforded Mr. Moody was insufficient, and Mr. Moody
enjoyed a property, liberty, and safety interest in his LTCF,

 

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 20 of 38

Commissioner Ross and the GPU’s revocation has not allowed
Mr. Moody access to (his) due process rights .

116. Even if, arguendo, this Court were to find that some exigent
circumstances did exist, the Board failed to provide a prompt
post-deprivation hearing.

117. The post deprivation hearing was held on November 8, 2016, 181
days after the notice of revocation was issued.

118.Because no pre-deprivation hearing was granted to Mr. Moody,
the notice afforded Mr. Moody was insufficient, and Mr. Moody
enjoyed a property, liberty, and safety interest in his LTCF,
Commissioner Ross and the GPU’s revocation denied Mr.
Moody’s access to due process rights and, as such, is invalid.

119. At the post-deprivation hearing Officer Cave, the responding
officer, testified that the sole reason he stopped Mr. Moody was
because he was carrying a firearm. See Hearing Transcript,
attached hereto and incorporated herein as Exhibit C at 19.

120. Officer Cave testified that Mr. Moody had not committed any
crime. Id. at 24

121.Moreover, Officer Cave testified that he became aware Mr.
Moody had a LTCF prior to the non-consensual interaction
terminating, as one of his fellow officers found Mr. Moody’s
LTCE in his front right pocket and he had just been informed
over the radio Mr. Moody had a LTCF. Id. at 27. ( As The
Plaintiff stood handcuffed and surrounded by officers under
armed threat of grave harm, in the cold, wet with perspiration
from the jogging activity he was engaged in prior to being
stopped, while also exercising his 2° amendment right.)

122. Officer Cave further testified that because Mr. Moody had a
license to carry firearms, he was lawfully open carrying in the

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 21 of 38

City. Id. at 28.

123. Officer Cave also testified that Mr. Moody’s lawful activity was
not a threat to the community. Jd. at 29-30.

124.Further, at the post-deprivation hearing, the City was unable to
produce a witness who had any knowledge regarding the basis
of the revocation of Mr. Moody’s license.

125.The City was able to produce Officer Green of the GPU who
testified that the police report was reviewed and several emails
and phone calls were exchanged in order to determine they
should revoke the license, but provided no factual basis for the

decision and had no personal knowledge as to how it was
reached. Id. at 37.

126.Moreover, at the post-deprivation hearing, the Plaintiff admitted
multiple pieces of evidence including statutes (18 Pa.C.S. §
6109, 18 Pa.C.S. § 6122, and 18 Pa.C.S. § 6108), case law
(Commonwealth v. Hawkins and Caba v. Wechknect),

95.
and a copy of the video of the incident which lead to the revocation

of the Plaintiff's LTCF, which the Board failed to review and
consider prior to issuing its decision. See Exhibit C at 21-22, 39-
AQ,

 

 

127. Additionally, during the hearing, Board Member Rachel
Gallegos utilized her cell phone at various points during the
Plaintiff's testimony rather than affording the Plaintiff an
opportunity to be heard, yet cast a vote to affirm the revocation
of Mr. Moody’s LTCF. Id. at 75.

128. No station, no post, nor position in the government or nation,
NO One, is above the Law! The officers, the City, agents and
agencies, the GPU, the PPD, the Commissioner, the broad and all

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 22 of 38

of its’ members had a duty to maintain and follow the law, to
maintain and protect access to the law pursuant the sh we 14
amendment, and a duty not to deprive or trample constitutional
rights or punish the use thereof... They also Had a duty to follow
the prescriptions and ruling of the court as stated in docket No.
121203785. They have one and all taken an oath to fulfill that
solemn duty, yet that tree lays barren.

129. Accordingly, Defendants are liable to Plaintiff for
compensatory and punitive damages under 42 U.S.C. § 1983.
Plaintiff brings this claim for injuries, emotional distress, property,
safety, and enjoyment of life.

WHEREFORE, Plaintiffs ask for the entrance of judgment against
the Defendants, individually and jointly, as follows:

1. compensatory damages in an amount of 150 million U.S. dollars

or amount to be determined by this Court to be just, fair and

reasonable;

punitive damages,

prejudgment and post judgment interest,

reasonable (counsel) fees; and,

such other and further relief as the Court deems just and

appropriate.

6. As well as all of the Plaintiff's property which includes his
firearm and LTCF.

we wh

FOURTH CAUSE OF ACTION
STATE AND FEDERAL RIGHT TO DUE PROCESS

42 U.S.C. §1983 - Fourteenth Amendment; Art. 1, § 1, 9 and
11 of the Pennsylvania Constitution

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 23 of 38

130. The foregoing paragraphs are incorporated herein as if set
forth in full.

131. At Plaintiffs subsequent hearing he was met the same
indifferent vitriol for his lawful use and exercise of his 1* and
2™4 amendment right.

132. Was denied the right to bring forth a witness, however, when
the witness remarked on the 6" amendment right to have a
witness the officer pulled the Plaintiff to the side and told him
that the hearing was private and that there would have to be a
special permission granted to do so, furthermore, both the
witness and the Plaintiff would be separated and would not be
allowed to testify in the presence of one another.

133. In truth this is a rather unique interpretation of the 6"
Amendment of the U.S. Constitution and Art. 1 § 1,9, and 11

134, During His Testimony Mr. Moody was Constantly harassed
and Interrupted as he attempted to read the tenets of the court
ordered ruling from docket No. 121203785.

135. Defendant Brad Richman, in an outburst during (Moody’s)
testimony states that the ruling did not apply to the Plaintiff,
and made a statement, that added language to the law according
to Mr. Moody as the statement was found not to be in the court
order, nor did it make any such implications in accordance with
Richman’s outburst.

136. The Request for the Court transcript had been made weeks
ago and as of yet, still have not been sent. However, when they
were requested by Plaintiff for his former attorney they were
sent nearly immediately.

137. Defendants offered no proof or evidence, nor was there any
requirement of any as a basis for their decision regarding the
revocation.

138. There were NO, witnesses, no victim’s, nor complainants
rendered forth against Mr. Moody.

139. “For a crime to exist there must be an injured party (Corpus
Delicti) There can be no sanction or penalty imposed upon one
because of this exercise of constitutional Rights." Snerer vs.

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 24 of 38

Cullen, 481 F. 946. (9" Cir. 1973)

140. The Defendants while acting under the color of law have
imposed sanctions against Plaintiff in a most sinister way for
exercising, what are supposed to be inalienable, indefeasible
rights, freedoms, and powers and has left him without, these
fundamental prerequisites of this society which they have all
pledged to protect and uphold, and they are accountable to the
People whom they serve.

141. They are accountable for the power that is imbued in them is
of the Peolple.

142. James W. Moody is One, of We the People

143. No station, no post, nor position in the government or nation,
NO One, is above the Law! The officers, the City, agents and
agencies, the GPU, the PPD, the Commissioner, the broad and
all of its’ members had a duty to maintain and follow the law, to
maintain and protect access to the law pursuant the she 14"
amendments, and a duty not to deprive or trample constitutional
rights or punish the use thereof... They also Had a duty to
follow the prescriptions and ruling of the court as stated in
docket No. 121203785. They have one and all taken an oath to
fulfill that solemn duty.

144. Without granting Plaintiff the basic elements of a common
hearing, the Board voted to confirm the Revocation. In spite of
ithe aforementioned, and in spite of the fact that its’ previous ill
conceived ruling was rendered null and void when the city was
pressured into returning the LTCF in order to avoid a common
Pleas court ruling on the maiter.

145. Thereby allowing a dismissal of the case as a moot matter.

146. Accordingly, Defendants are liable to Plaintiff for
compensatory and punitive damages under 42 U.S.C. § 1983.
Plaintiff brings this claim for injuries, emotional distress,
property, safety, and enjoyment of life.

WHEREFORE, Plaintiffs ask for the entrance of judgment against
the Defendants, individually and jointly, as follows:

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 25 of 38

1. compensatory damages in an amount of 150 million U.S. dollars
or amount to be determined by this Court to be just, fair and
reasonable;

punitive damages,

prejudgment and post judgment interest,

reasonable (counsel) fees; and,

such other and further relief as the Court deems just and
appropriate.

As well as all of the Plaintiff's property which includes his
firearm and LTCF.

mPwhd

a

FIFTH CAUSE OF ACTION - sTATE AND
FEDERAL RIGHT TO KEEP AND BEAR ARMS 42
U.S.C. §1983 — Second Amendment; Art. 1, § 21 of the
Pennsylvania Constitution (2 COUNTS)

147. The foregoing paragraphs are incorporated herein as if set
forth in full.

148. Mr. Moody has an inalienable right to keep and bear arms, as
protected by the Second Amendment to the United States
Constitution, any infringement thereof is unconstitutional
pursuant to the United States Supreme Court decisions in
District of Columbia v. Heller, 554 U.S. 570 (2008) and
McDonald v. City of Chicago,

561 U.S. _, 130 S.Ct. 3020 (2010), by requiring that he obtain a
license to carry firearms for purposes of carrying a loaded firearm
‘a his car or concealed about his person or otherwise limit, in any
fashion, his ability to protect himself and his family through the
use of any type of defensive weapon, whether loaded or unloaded
and whether concealed or unconcealed.

149. Mr. Moody’s inalienable right to Keep and Bear Arms, is
also protected by Article I, Section 21 of the Pennsylvania
Constitution, any encroachment there upon is unconstitutional,

 
Cc :18-cv-
ase 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 26 of 38

by requiring that he obtain a license to carry firearms for
purposes of carrying a loaded firearm in his car or concealed
about his person or otherwise limit, in any fashion, his ability to
protect himself and his family through the use of any type of
defensive weapon, whether loaded or unloaded and whether
concealed or unconcealed.

150. In the alternative, Mr. Moody’s inalienable right to Keep and
Bear arms, as protected by the Second Amendment of the
United States Constitution and Article I, Section 21 of the
Pennsylvania Constitution, has been encroached upon by the
Defendants in this matter, by revoking his LTCF for engaging
in lawful activity.

151. In regards two both revocations Defendants have failed to
bring any charges, fines, or violations against Mr. Moody.

152. However, The Defendant have revoked Plaintiff s LTCF, and
substantially infringed upon his Powers and abilities as a law
abiding Citizen of these lands.

153. In the first encounter officer Cave testified that the sole
reason he stopped Mr. Moody was because he was catrying a
Grearm. He further testified the Mr. Moody had not committed
a crime.

154. In the second encounter approximately a year later with many
of the same officers, all acting under the color of law, all of
whom knew personally or by reputation Mr. Moody, one of the
officers stated that they were ordered to arrest him on site if
they found him open carrying his fire arm. Lt. Dandridge stated
that as long as Mr. Moody had the time and inclination to do
what he was doing, he would be treated in the manner in which
the Defendants were treating him.

155. What Plaintiff was doing, were supposed to be a guaranteed

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 27 of 38

state and federally protected rights, freedoms, and powers each
and all inalienable and indefeasible and granted not by law, but
by birth in and of itself a gift of the creator of man, Almighty
GOD.

156. This being so, Defendants without any element of a crime,
and having verified his lawful status, they dismantled his fire-
arm returning it to his person and days later hand delivered a
revocation letter to his home in an armed show of force.

157. And the second time they took him firearm and he has made
multiple request for its’ return and they have refused to return
it, in effect seizing Plaintiff's property for lawful
constitutionally protected activities.

158. Sometime shortly thereafter, a large contingent of armed
officers acting under the color of law showed up on Mr.
Moody’s door steps in a great show of armed force to hand
deliver his revocation letter.

159. State law says this letter is to be mailed.

160. In both instances prior the armed police showing up at his
home, throughout the pretextual terry stops the Plaintiff stated
that he was exercising his rights and that he was aware of his
legal obligations to do so lawfully in Philadelphia.

161. Absolutely NO One, is above the Law! The officers, the City,
agents and agencies, the GPU, the PPD, the Commissioner, the
broad and all of its’ members had a duty to maintain and follow
the law, to maintain and protect access to the law pursuant the
5 & 14" amendment, and a duty not to deprive or trample
constitutional rights or punish the use thereof... They also Had
a duty to follow the prescriptions and ruling of the court as
stated in docket No. 121203785. They have one and all taken an
oath to fulfill that solemn duty, yet that tree lays barren

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 28 of 38

162. Accordingly, Defendants are liable to Plaintiff for
compensatory and punitive damages under 42 U.S.C. § 1983.
Plaintiff brings this claim for injuries, emotional distress,
property, safety, and enjoyment of life.

WHEREFORE, Plaintiffs ask for the entrance of judgment against
the Defendants, individually and jointly, as follows:

1. compensatory damages in an amount of 150 million U.S. dollars

or amount to be determined by this Court to be just, fair and

reasonable;

punitive damages,

prejudgment and post judgment interest,

reasonable (counsel) fees; and,

such other and further relief as the Court deems just and

appropriate.

6. As well as all of the Plaintiffs property which includes his
firearm and LTCF.

wR WN

SIXTH CAUSE OF ACTION - STATE AND
FEDERAL RIGHT TO FREEDOM OF SPEECH AND
EXPRESSION THEREOF (2 Counts)

42 U.S.C. §1983 — First Amendment; Art. 1, § 7 of the
Pennsylvania Constitution

163. The foregoing paragraphs are incorporated herein as if set
forth in full.

164. Mr. Moody has a right to Freedom Of Speech, as protected
by the First Amendment to the United States Constitution, any
infringement thereof, is unconstitutional pursuant to the United
States Supreme Court decisions in Tinker v. Des Moines
Independent Community School Dist. 393 U.S. 503. (1969)

165.

 

 

 

- , by requiring that he

 

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 29 of 38

obtain a license to open carry firearms for purposes of carrying
about his person or otherwise limit, in any fashion, his ability to
protect himself and his family through the use of any type of
defensive weapon, whether loaded or unloaded and whether
concealed or unconcealed. In effect converting a right into a
privilege, which is unconstitutional pursuant to the United
States Supreme Court decision in Murdock v. Pennsylvania,
319 U.S. 105 (1943) “A State may not impose a charge for the
enjoyment of a right granted by the Federal Constitution. “
319 U.S. 113 (All concealed carry “permits” are licenses ofa
right (Liberty) and as such have been deemed illegal by the
High Court) Furthermore, the U.S. Supreme Court has ruled in
Shuttlesworth v. City of Birmingham, 373 U.S. 262 (1963) that
Citizens “can ignore the license and fee and engage in the right
(Liberty) with impunity. 113. Mr. Moody’s inalienable
indefeasible right to Freedom Of Specch, as protected by
Article I, Section 7 of the Pennsylvania Constitution, can not be
lawfully encroached upon, doing so is unconstitutional, by
requiring that he obtain a license to open carry firearms for
purposes of carrying about his person or otherwise limit, in any
fashion, his ability to protect himself and his family through the
use of any type of defensive weapon, whether loaded or
unloaded and whether concealed or unconcealed. In effect
converting a right into a privilege.

166. Arguendo, however, Mr. Moody was in full and total
compliance with all of the Federal, State, and Local City Laws
and Ordinances at the time of the encounters. In the alternative,
Mr. Moody’s inalienable indefeasible right to Freedom Of
Speech and the Expression Thereof, as protected by the First
Amendment of the United States Constitution and Article I,
Section 7 of the Pennsylvania Constitution, and can not be
lawfully encroached upon for engaging in lawful activity.
Defendants have however revoked Mr. Moody’s LTCF for
engaging in lawful activities.

167. The officers, the City, agents and agencies, the GPU, the

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 30 of 38

PPD, the Commissioner, the broad and all of its’ members had a
duty to maintain and follow the law, to maintain and protect
access to the law pursuant the 5h ¢ 14 amendment, and a duty
not to deprive or trample constitutional rights or punish the use
thereof... They also had a duty to follow the prescriptions and
ruling of the court as stated in docket No. 121203785. They
have one and all taken an oath to fulfill that solemn duty.

168. Accordingly, Defendants are liable to Plaintiff for

compensatory and punitive damages under 42 U.S.C. § 1983.
Plaintiff brings this claim for injuries, emotional distress,
property, safety, and enjoyment of life.

WHEREFORE, Plaintiffs ask for the entrance of judgment against
the Defendants, individually and jointly, as follows:

l.

A Rw

compensatory damages in an amount of 150 million U.S. dollars
or amount to be determined by this Court to be just, fair and
reasonable;

punitive damages;

prejudgment and post judgment interest;

_ reasonable (counsel) fees; and,

such other and further relief as the Court deems just and
appropriate.

_ As well as all of the Plaintiff's property which includes his

firearm and LTCF.

SEVENTH CAUSE OF ACTION- STATE AND
FEDERAL RIGHT TO A SPEEDY AND PUBLIC TRIAL,
BY AN IMPARTIAL JURY...TO BE INFORMED OF
THE NATURE AND CAUSE OF THE ACCUSATION, TO
BE CONFRONTED WITH THE WITNESSES AGAINST
HIM, TO HAVE COMPULSORY PROCESS FOR
OBTAINING WITNESSES IN HIS FAVOR, AND TO
HAVE...FOR HIS DEFENSE (2 Counts) 42 U.S.C. §1983 —

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 31 of 38

SIXTH Amendment; Art. 1, § 9 of the Pennsylvania
Constitution

169.The foregoing paragraphs are incorporated herein as if set
forth in full.

170. Mr. Moody's inalienable indefeasible right To A Speedy And
Public Trial, By An Impartial Jury Of The State And District
Wherein The Crime Shall Have Been Committed, Which District
Shall Have Been Previously Ascertained By Law, And To Be
Informed Of The Nature And Cause Of The Accusation; To Be
Confronted With The Witnesses Against Him; To Have
Compulsory Process For Obtaining Witnesses In His Favor, And
To Have The Assistance Of Counsel For His Defense as protected
by the Sixth Amendment of the United States Constitution, And
Article I Section 9 has not been allowed in the private courtrooms,
of what the Defendants call the Justice Building which is not
Pursuant To The United States Supreme Court Decision in
Crawford v. Washington, 541 U.S. 36 (2004).

171. “No adjudication of a local agency shall be valid as to any
party unless he shall have been afforded reasonable notice of a
hearing and an opportunity to be heard.” 2 Pa.C.S. § 553.

172. The local agency must allow examination and cross-
examination of witnesses at the hearing. 2 Pa.C.S. § 554.

173. No witness(es), nor proof of any crime have been brought
against Mr. Moody. Furthermore, there has been no evidence of an
injured part(y/ies), 20 tally of lost or damages to property.
Nothing!

174. Adjudications made pursuant to the Local Agency Law must
be in writing and accompanied with findings of fact and reasons

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 32 of 38

for the adjudication. 2 Pa.C.S. § 555.

175. No notice was sent to Mr. Moody prior to Commissioner Ross
and the GPU’s revocation letters informing Mr. Moody of the
adjudication. (in either hearing)

176. No hearing was held before the revocation of Mr. Moody’s
LTCF. (In either hearing)

177. Mr. Moody was not given the ability to examine or cross-
examine any witnesses in relation to the revocation of his LTCF.
(in either hearing)

178. Mr. Moody was not even made aware if any witnesses were
examined in relation to the revocation of his LTCF. Nor was he
given the opportunity to present witness on his behalf. (In either
hearing)

179. No findings of fact or specific reasons were given for the
revocation of Mr. Moody’s LTCF. (in either hearing)

180. Nor findings of fact or specific reasons were given for the
affirmation of the revocation of Mr. Moody’s LTCF. See Notice of

Decision, attached hereto and incorporated herein as Exhibit B.

181. Mr. Moody has never been charged or convicted of any
misdemeanor or felony charge. (Furthermore, Mr. Moody holds
both State and Federal Security Clearances throughout the nation.)

182. Moreover, Mr. Moody has violated NO LAWS that would
deny or prohibit the ownership, use, or possession of firearms as
guaranteed in The 2™¢ Amendment of the United States
Constitution and Article I, section 21 of The Pennsylvania
Constitution.

183. The sole reason for the revocation of Mr. Moody’s LTCF is

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 33 of 38

merely putative the Commissioner Ross and the GPU had “good
cause”; yet Commissioner Ross and the GPU fail to provide any
articulable, factual basis for such legal conclusion, in violation of
Caba v. Weaknecht, 64 A.3d 39, 66 (Pa. Cmwilth. 2013). See,
Exhibit A.

184. As the Notice of Revocation fails to state an articulable,
factual basis for the revocation.

185. The affirmation of the revocation of Mr. Moody’s LTCF. See
Notice of Decision, attached hereto and incorporated herein as
Exhibit B. Also fails to state an articulable, factual basis for the
revocation, it also usurps the power and authority of the tenets of
the 6" Amendment in that the review and all of it’s elements were
private and closed with no public access to the hearing.

186. Mr. Moody has an inalienable indefeasible right To A Speedy
And Public Trial, By An Impartial Jury Of The State And District
Wherein The Crime Shall Have Been Committed, Which District
Shall Have Been Previously Ascertained By Law, And To Be
Informed Of The Nature And Cause Of The Accusation; To Be
Confronted With The Witnesses Against Him; To Have
Compulsory Process For Obtaining Witnesses In His Favor, And
To Have The Assistance Of Counsel For His Defense as protected
by the Sixth Amendment of the United States Constitution, And
Article I Section 9. Defendants have denied Plaintiffs the elements
of these rights while acting under the color of law.

187. In the alternative, Mr. Moody’s inalienable indefeasible right
To A Speedy And Public Trial, By An Impartial Jury Of The State
And District Wherein The Crime Shall Have Been Committed,
Which District Shall Have Been Previously Ascertained By Law,
And To Be Informed Of The Nature And Cause Of The
Accusation; To Be Confronted With The Witnesses Against Him;
To Have Compulsory Process For Obtaining Witnesses In His

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 34 of 38

Favor, And To Have The Assistance Of Counsel For His Defense
as protected by the Sixth Amendment of the United States
Constitution, And Article I Section 9 , Defendants have revoked
his LTCE for engaging in lawful and constitutionality protected
activity.

188. The officers, the City, agents and agencies, the GPU, the
PPD, the Commissioner, the broad and all of its’ members had a
duty to maintain and follow the law, to maintain and protect
access to the law pursuant the 5 g& 14" amendments, and a
duty not to deprive or trample constitutional rights or punish the
use thereof... They also had a duty to follow the prescriptions
and ruling of the court as stated in docket No. 121203785. They
have one and all taken an oath to fulfill that solemn duty.

189. Accordingly, Defendants are liable to Plaintiff for
compensatory and punitive damages under 42 U.S.C. § 1983.
Plaintiff brings this claim for injuries, emotional distress,
property, safety, and enjoyment of life.

WHEREFORE, Plaintiffs ask for the entrance of judgment against
the Defendants, individually and jointly, as follows:

1. compensatory damages in an amount of 150 million U.S. dollars

ot amount to be determined by this Court to be just, fair and

reasonable;

punitive damages;

prejudgment and post judgment interest;

reasonable (counsel) fees; and,

such other and further relief as the Court deems just and

appropriate.

_ As well as all of the Plaintiff's property which includes his
firearm and LTCF

a

ON

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 35 of 38

EIGHTH CAUSE OF ACTION- STATE

AND FEDERAL RIGHT TO PROTECTION FROM
AND/OR OF SLAVERY (2 Counts) 42 U.S.C. §1983 —
THIRTEENTH Amendment; Art. 1 § 1 of the Pennsylvania
Constitution.

190. The foregoing paragraphs are incorporated herein as if set
forth in full.

191. Section 1. Neither slavery nor involuntary servitude, except
as a punishment for crime whereof the party shall been duly
convicted, shall exist within the United States, or any place
subject to their jurisdiction.

192. Section 2. Congress shall have the power to enforce this
article by appropriate legislation.

Inherent rights of mankind.

193. All men are born equally free and
independent, and have certain inherent and
indefeasible rights, among which are those
of enjoying and defending life and
liberty, of acquiring, possessing and
protecting property and reputation, and of
pursuing their own happiness.

194. James Walker Moody has inherent, inalienable, indefeasible
rights, freedoms, powers, and claims in the truth and elements
of paragraphs 191,192, and 193.

195. James W. Moody is no slave, nor is he the son, or grandson
of slaves.

196. Nor is James W. Moody a convict, neither is he the son, or
grandson of convicts.

197. Mr. Moody has never been charged with a crime, or unlawful
offense. Nor has he ever been convicted of one.

198. Defendants have NEVER charged Mr. Moody with a crime,
or unlawful offense. Nor have they convicted him of one.

199. The 13" Amendment states that except as a punishment for
crime whereof the party shall been duly convicted, shall exist

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 36 of 38

within the United States, or any place subject to their
jurisdiction.

400. Therefore to do otherwise would be an act of breaking the
law as it were...

901. This America, these United States has a long and brutal
history manifesting the horrors of the condition of Slavery and
the mistreatment and inhumanity therein.

202. No Rights, No Freedoms, NO Powers, NOR the ability to
enjoy or defend one’s very own life or liberty or that of their
family or friends.

203. No right to property, in fact, at anytime one might stop and
detain a slave against their will, place them in chains or
bindings, or trappings under threat of physical violence up to an
including death.

204. Moreover slaves were often charged or punished for the
crimes or offense of others, even when those crimes and
offenses were perpetrated by the slaves accusers.

205. Even when everyone knew that the slave was innocent,
STILL the Slave was PUNISHED.

206. The guilty, those that have committed the crimes and
offenses against society and even more so against the slave are
free to continue with their lawlessness.

207. Defendants have stopped and detained Mr. Moody both times
against has will.

208. He has done everything legally and lawfully required by law
as well as conversed and behaved in a calm, cool, compliant
and respectful and professional manner when confronted by
Defendants. Whether in detainment or in their “Justice
Building”.

209, He Has been placed in chains, he has been placed in a
sweatbox , and he has been stripped of his property and his
freedom at the hands of his oppressors, at the hands of the
Defendants.

210. He has been rendered thus and so, not unlike a slave, at the
hands of the Defendants.

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 37 of 38

211. Alternately, Defacto or otherwise Mr. Moody has been
rendered a SLAVE.

212. To say otherwise is to ignore the facts, that he was at all
times stopped and forcibly detained against his will by those
that took authority over him as would a slave’s overseer (by
Defendants).

213. He was placed in chains and confined in sweat box, as one
would often do to slaves to show who was in charge, in the
second he encounter Mr. Moody was placed in hand irons and
lead about and ordered to stay as if he were animal as he was
displayed to and fro before being placed in the “sweat box” for
at least 45 minutes, during at heat wave with an outside
temperature exceeding 90° (by Defendants).

214. His Freedoms and property stripped from his possession, and
not returned by his oppressors by the Defendants.

215. Ultimately like the SLAVE, he was punished for crimes and
offenses that he did not commit. Also he was neither charged,
accused, nor convicted thereof any crime or offense by his
oppressors, by the Defendants.

316. And as he stood before them in their “Justice Building” he
was left bereft and devoid of the inherent, inalienable,
indefeasible right, freedom, power or access to his 1°, gn 4".
5 6", 13%, or 14 Amendment right protections as recognized
and guaranteed by the United States Constitution.

217. Thus being so Defendants passed judgement upon the
Plaintiff and confirmed the LTCF revocation.

218. "For a crime to exist there must be an injured party (Corpus
Delicti) There can be no sanction or penalty imposed upon one
because of this exercise of constitutional Rights." Snerer vs.
Cullen, 481 F. 946. (9" Cir. 1973)

219. I submit to you James Walker Moody, Plaintiff and injured
party. Rendered unto fore asa SLAVE.

120. The officers, the City, its’ agents and agencies, the GPU, the

 
Case 2:18-cv-02413-JHS Document 12 Filed 12/31/18 Page 38 of 38

PPD, the Commissioner, the broad and all of its’ members had a
duty to maintain and follow the law, to maintain and protect
access to the law pursuant the 5" & 14" amendments, and a
duty not to deprive or trample constitutional rights or punish the
use thereof... They also had a duty to follow the prescriptions
and ruling of the court as stated in docket No. 121203785. They
have one and all taken an oath to fulfill that solemn duty.

221. Accordingly, Defendants are liable to Plaintiff for
compensatory and punitive damages under 42 U.S.C. § 1983.
Plaintiff brings this claim for injuries, emotional distress,
property, safety, and enjoyment of life.

WHEREFORE, Plaintiffs ask for the entrance of judgment against
the Defendants, individually and jointly, as follows:

1. compensatory damages in an amount of 150 million U.S. dollars
or amount to be determined by this Court to be just, fair and
reasonable;

2. punitive damages;

3. prejudgment and post judgment interest;

4. reasonable (counsel) fees; and,

5. such other and further relief as the Court deems just and
appropriate.

6. As well as all of the Plaintiff's property which includes his
firearm and LTCF.

  
 

Respectfully Submitted,
James W. Moody, The Patron Of Philadelphia

 
